Title: To Thomas Jefferson from Vachel Dorsey, 27 January 1808
From: Dorsey, Vachel
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington Missisippi Territory Janry 27th 1808
                  
                  perceving that The Appointment of a Marshall for this Territory Must Shortly take place have to Solicit, to be Considerd a Candidate for that Appointment
                  I have thought it Unnessary to precure a Recommendation from this territory as Genrl. S Smith of Maryland and Our Representative Mr Poindexter can give you every Information Necessary 
                  I am Sir With Respect Your Hm Srt &C.
                  
                     Vachel Dorsey 
                     
                  
               